DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20080079013) in view of Tu et al. (US 20120142133).
Regarding claim 1, Li discloses that a micro light emitting diode chip, comprising:
a light emitting layer 240 , comprising a metal element and a plurality of non-epitaxial media, wherein the non-epitaxial media 280 are separated from each other to disperse the 
a first type semiconductor layer 220, disposed on one side of the light emitting layer 240; and 
a second type semiconductor layer 250, disposed on the other side of the light emitting layer 220 (Fig. 1 & 5).
Li fails to specify that a spacing between any two adjacent non-epitaxial media is less than 100 nanometers, a width of each of the non-epitaxial media is smaller than the spacing.
Tu suggests that a width of each of the non-epitaxial media 70 is smaller than the spacing 40.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Li with a width of each of the non-epitaxial media is smaller than the spacing as taught by Tu in order to improve light extraction efficiency of the semiconductor lighting chip (para. 0019) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Li & Tu fails to specify that a spacing between any two adjacent non-epitaxial media is less than 100 nanometers.	
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  

Reclaim 2, Li & Tu fail to specify that  a thickness of the micro light emitting diode chip is less than 10 um and a width of the micro light emitting diode chip is less than 100 pm.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of the micro light emitting diode chip, because it would have been to obtain a certain of the micro light emitting diode chip to achieve smaller size of LED device for market needs.	
Reclaim 3, Li & Tu disclose that a material of the non-epitaxial media comprises silicon dioxide, silicon nitride or a metal oxide, and the non-epitaxial media are a plurality of insulation patterns (Li, para. 0029, Fig. 2 & 5).
Reclaim 4, Li & Tu disclose that in a cross-sectional view, a shape of the insulation patterns comprises a rectangular shape, a semicircular shape, a semi-elliptical shape, a trapezoidal shape or a combination of the shapes (Li, para. 0029).
Reclaim 5, Li & Tu disclose that the non-epitaxial media are air (Li, Fig. 5, para. 0033, air gap).
Reclaim 6, Li & Tu disclose that the first-type semiconductor layer is a P-type semiconductor layer, the second-type semiconductor layer is an N-type semiconductor layer, 
Reclaim 7, Li & Tu disclose that each of the grooves has a rough surface (Li, Fig. 2 & 5, some degree of rough surface is existed).
Reclaim 8, Li & Tu disclose that the metal element is indium (Li, III-V composition includes indium and Indium is well-known LED material, para. 0030).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0079013) in view of Tu et al. (US 20120142133) and further in view of Kouvetakis et al. (US 2008/0187768).
Reclaim 9, Li fails to specify that the chemical formula of the light emitting layer is InxGa1-xN, and x ranges between 0.23 and 0.31, or ranges between 0.38 and 0.44.
However, Kouvetakis suggests that the chemical formula of the light emitting layer is InxGa1-xN, and x ranges between 0.23 and 0.31, or ranges between 0.38 and 0.44 (par. 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Li & Tu with the chemical formula of the light emitting layer is InxGa1-xN, and x ranges between 0.23 and 0.31, or ranges between 0.38 and 0.44  as taught by Kouvetakis in order to enhance optimize lattice match (para. 0153) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20080079013) in view of Shchekin et al. (US 2018/0231191).


a light emitting layer 240, comprising a metal element (para. 0030, In)  and a plurality of non-epitaxial media 230, wherein the non-epitaxial media are separated from each other to disperse the metal element, wherein in a first region and a second region adjacent to each other, the non-epitaxial media within the first region are arranged with a first pitch, the non-epitaxial media within the second region are arranged with a second pitch, the second pitch is greater than the first pitch(Fig. 2 & 5);
a first type semiconductor layer 220, disposed on one side of the light emitting layer; and 
a second type semiconductor layer 250, disposed on the other side of the light emitting layer.
Li fails to teach a spacing between any two adjacent non-epitaxial media is less than 100 nanometers, wherein the light emitting layer emits first color light within the first region, the light emitting layer emits second color light within the second region, and a wavelength of the first color light is different from the wavelength of the second color light.
However, Shchekin suggests that wherein the light emitting layer emits first color light within the first region, the light emitting layer emits second color light within the second region, and a wavelength of the first color light is different from the wavelength of the second color light (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Li with the light emitting layer emits first color light within the first region, the light emitting layer emits second color light within the second region, and a wavelength of the first color light is different from the wavelength of the second color light as taught by Shchekin in order to enhance color rendering and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Li & Schekin fail to specify that a spacing between any two adjacent non-epitaxial media is less than 100 nanometers.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain spacing, because it would have been to obtain a certain spacing to achieve better light emitting efficiency and can avoid blue shift effect (para. 0007).	
Reclaim 11, Li & Shchekin disclose that the light emitting layer emits first color light within the first region, the light emitting layer emits second color light within the second region, and a 
Reclaim 12, Li & Shchekin disclose that a material of the non-epitaxial media comprises silicon dioxide, silicon nitride or a metal oxide, and the non-epitaxial media are a plurality of insulation patterns (Li, para. 0030, Fig., 2 & 5). 
Reclaim 13, Li & Shchekin disclose that in a cross-sectional view, a shape of the insulation patterns comprises a rectangular shape, a semicircular shape, a semi-elliptical shape, a trapezoidal shape or a combination of the shapes (Li, para. 0030, Fig., 2 & 5).

Reclaim 15, Li & Shchekin disclose that the first-type semiconductor layer is a P-type semiconductor layer, the second-type semiconductor layer is an N-type semiconductor layer, the second-type semiconductor layer has a plurality of grooves, and the grooves respectively correspond to the non-epitaxial media.
Reclaim 16, Li & Shchekin disclose that each of the grooves has a rough surface (Li, some degree of surface roughness is existed).
Reclaim 17, Li & Shchekin disclose that the metal element is indium (Li, InGaN, para. 0030).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0079013) in view of Shchekin et al. (US 2018/0231191) and further in view of Kouvetakis et al. (US 2008/0187768).
Reclaim 18, Li & Shchekin fail to specify that the chemical formula of the light emitting layer is InxGa1-xN, and x ranges between 0.23 and 0.31, or ranges between 0.38 and 0.44.
However, Kouvetakis suggests that the chemical formula of the light emitting layer is InxGa1-xN, and x ranges between 0.23 and 0.31, or ranges between 0.38 and 0.44 (par. 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Li & Shchekin with the chemical formula of the light emitting layer is InxGa1-xN, and x ranges between 0.23 and 0.31, or ranges between 0.38 and 0.44  as taught by Kouvetakis in order to enhance optimize lattice .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899